DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 10 (first and last paragraphs), filed 12/23/2022, with respect to claims 1, 11 and 16 with respect to the reference Gibeau have been fully considered and are persuasive. Accordingly, this Office Action is made Non-Final. The Examiner making a new grounds of rejection for claims 1-20 based newly found reference Cho (US # 20150028795) and already presented references as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Shin et al. (US # 20180201147), in view of the US Patent Application Publication by Cho (US # 20150028795) and in view of the US Patent Application Publication by Kirk et al. (US # 20170297880).

Regarding Claim 1, Shin teaches in Figures 1, 4 and 6, a method of charging an electric vehicle (Fig 1, EV 10, Abstract, [0049]), comprising: 
electrically connecting the electric vehicle to an external power source (EVSE 20) for charging [0050];
receiving data indicative of a system voltage of the power source during the charging (Charging inlet 110 of the vehicle receives a rated voltage,…voltage/current information from the external EVSE 10, 0050, lines 13-17, 0051, lines 1-2]);
determining a maximum voltage limit of the power source based on the received system voltage, the maximum voltage limit being the maximum permissible value of the system voltage during the charging (As the charging inlet 110 receives EVSE information of “a rated voltage” from the connected external EVSE, hence Shin teaches determining a maximum voltage limit being the maximum permissible value, [0050, lines 13-17]); 
Shin fails to teach:
determining a maximum charging voltage limit of the power source, the maximum charging voltage limit being the maximum permissible value of the system voltage during the charging.
Cho teaches in Figure 6, a method of controlling an electric vehicle charging  [0013, lines 1-4] comprising a controller (180) capable of determining a maximum charging current limit of an external power source (not shown in fig 6, [0071, lines 1-2]), the maximum charging current limit being a maximum permissible value of a system current during charging [0070, 0073].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally determine maximum charging current limit of an external power source, within the charging apparatus of Shin, as taught by Cho, to additionally calculate maximum charging voltage limit of the power source and provide charging in order to induce optimal charging environment (see Cho, [0017, lines 7-8]).
The combination of Shin and Cho fail to teach:
setting the determined maximum charging voltage limit as a limiting voltage of the power source.
Kirk teaches:
setting the maximum charging voltage limit as a limiting voltage of the power source ([0017, lines 4-8], Claim 20, lines 4-5).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include setting maximum voltage limit of a power source, within the charging apparatus of Shin and Cho as taught by Kirk, to additionally set maximum charging voltage limit and adjust the charging voltage of the power source in order to regulate voltage accurately, thus preventing the battery from getting overcharged.

Regarding Claim 2, Shin, Cho and Kirk teaches the method of claim 1. 
Shin further teaches wherein the receiving data includes receiving the data at the electric vehicle from the power source [0027].

Regarding Claim 3, Shin, Cho and Kirk teaches the method of claim 1. 
The combination of Shin and Kirk fail to teach:
wherein determining the maximum charging voltage limit includes determining the maximum charging voltage limit at the electric vehicle.
Cho further teaches:
determining the maximum charging voltage limit includes determining the maximum charging voltage limit at the electric vehicle [0070, 0073].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally determine maximum charging voltage limit of the power source within the charging apparatus of Shin and Kirk as taught by Cho, to additionally calculate maximum charging voltage limit of the power source and provide charging accordingly in order to induce optimal charging environment (see Cho, [0017, lines 7-8]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Cho and Kirk as applied to claim 3 above, in further view of the US Patent Application Publication by Nagakura et al. (US # 20170274784).

Regarding Claim 4, Shin, Cho and Kirk teaches the method of claim 3. 
The combination of Shin, Cho and Kirk fail to teach:
transmitting the determined maximum charging voltage limit from the electric vehicle to the power source.
Nagakura teaches:
transmitting the determined maximum charging voltage limit from the electric vehicle to the power source (Unit 34 outputs instruction to the charger 13 to maintain target voltage, [0039, lines 4-8]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include transmitting instruction to a charger to maintain voltage at target voltage, within the charging apparatus of Shin, Cho and Kirk, as taught by Nagakura, in order to improve the efficiency of the electric vehicle by preventing excessive restriction on the charging amount while avoiding overcharging of the battery (see Nagakura, [0007, lines 3-5]).

Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Cho and Kirk as applied to claim 1 above, in further view of the US Patent to Kawate et al. (US # 5206579).

Regarding Claim 5, Shin, Cho and Kirk teaches the method of claim 1.
The combination of Shin and Kirk fail to teach:
wherein determining the maximum charging voltage limit.
Cho teaches in Figure 6, a method of controlling an electric vehicle charging  [0013, lines 1-4] comprising a controller (180) capable of determining a maximum charging current limit of an external power source (not shown in fig 6, [0070, 0071, lines 1-2, 0073]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally determine maximum charging current limit of an external power source, within the charging apparatus of Shin and Kirk, as taught by Cho, to additionally calculate maximum charging voltage limit of the power source and provide charging accordingly in order to induce optimal charging environment (see Cho, [0017, lines 7-8]).
The combination of Shin, Cho and Kirk fail to teach:
the maximum voltage limit as a value higher than a received system voltage by a predetermined amount
Kawate teaches determining a maximum voltage limit as a value higher than a received system voltage by a predetermined amount (Fig 1, Col 8, lines 49-62).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting maximum voltage limit higher than a threshold voltage within the apparatus of Shin, Cho and Kirk, as taught by Kawate, in order to provide sufficient amount of power requirements to the battery, thus improving the efficiency of the vehicle power supply system.

Regarding Claim 6, Shin, Cho, Kirk and Kawate teaches the method of claim 5.
The combination of Shin, Kirk and Kawate fail to teach:
determining the maximum voltage limit 
Cho teaches in Figure 6, a method of controlling an electric vehicle charging  [0013, lines 1-4] comprising a controller (180) capable of determining a maximum charging current limit of an external power source (not shown in fig 6, [0070, 0071, lines 1-2, 0073]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally determine maximum charging current limit of an external power source, within the charging apparatus of Shin, Kirk and Kawate, as taught by Cho, to additionally calculate maximum charging voltage limit of the power source and provide charging accordingly in order to induce optimal charging environment (see Cho, [0017, lines 7-8]).
The combination of Shin, Cho and Kirk fail to teach:	
the maximum charging voltage limit as equal to the received system voltage plus a predetermined value of voltage.
Kawate further teaches determining a maximum voltage limit as equal to a received system voltage plus a predetermined value of voltage (Fig 1, Col 8, lines 49-62, Col 9, lines 31-35).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting maximum voltage limit higher than a threshold voltage, within the apparatus of Shin, Cho and Kirk, as taught by Kawate, in order to desirably charge a battery while preventing a generation of a gas at the time of rapidly charging the battery (see, Kawate, Col 1, lines 55-58).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Cho, Kirk and Kawate as applied to claim 6 above, in further view of the US Patent Application Publication by Toivola et al. (US # 20150303713).

Regarding Claim 7, Shin, Cho, Kirk and Kawate teaches the method of claim 6.
The combination of Shin, Cho, Kirk and Kawate fail to teach:
wherein the predetermined value of voltage is between about 2-20 Volts.
Toivola teaches a predetermined value of voltage is between about 2-20 Volts [0050, lines 16-17].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include providing power to accessory device during charging, within the apparatus of Shin, Cho, Kirk and Kawate, as taught by Toivola, in order to provide overvoltage protection at the output of power source from voltage exceeding a predefined maximum output voltage (see Toivola, paragraph 0051, lines 2-4).

Claims 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Cho, Kirk and Kawate as applied to claim 1 above, in further view of the US Patent Application Publication by Kobayashi et al. (US # 20130002200).

Regarding Claim 8, Shin, Cho, Kirk and Kawate teaches the method of claim 1.
The combination of Shin, Kirk and Kawate fail to teach:
determining the maximum charging voltage limit.
Cho further teaches in Figure 6, a method of controlling an electric vehicle charging [0013, lines 1-4] comprising a controller (180) capable of determining a maximum charging current limit of an external power source (not shown in fig 6, [0070, 0071, lines 1-2, 0073]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally determine maximum charging current limit of an external power source, within the charging apparatus of Shin, Kirk and Kawate, as taught by Cho, to additionally calculate maximum charging voltage limit of the power source and provide charging accordingly in order to induce optimal charging environment (see Cho, [0017, lines 7-8]).
The combination of Shin, Cho, Kawate and Kirk fail to teach:
wherein the determined maximum charging voltage limit is a first voltage limit calculated based on a first system voltage value received from the power source, and wherein the method further includes determining a second voltage limit calculated based on a second system voltage value, different from the first system voltage value, received from the power source.
Kobayashi teaches determined maximum voltage limit is a first voltage limit calculated based on a first system voltage value received from a power source [0040, lines 1-9, 0038, 0039, lines 9-10], and wherein the method further includes determining a second voltage limit calculated based on a second system voltage value, different from the first system voltage value, received from the power source [0041].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining revised maximum voltage limit of a battery and adjusting current of power source, within the charging apparatus of Shin, Cho, Kirk and Kawate, as taught by Kobayashi, to additionally determine maximum charging voltage and adjust the charging voltage of power source in order to keep the system voltage within a range that does not exceed the maximum allowable voltage.

Regarding Claim 9, Shin, Cho, Kirk, Kawate and Kobayashi teaches the method of claim 8.
The combination of Shin, Kirk, Kawate and Kobayashi fail to teach:
determining the maximum charging voltage limit.
Cho teaches in Figure 6, a method of controlling an electric vehicle charging  [0013, lines 1-4] comprising a controller (180) capable of determining a maximum charging current limit of an external power source (not shown in fig 6, [0070, 0071, lines 1-2, 0073]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally determine maximum charging current limit of an external power source, within the charging apparatus of Shin, Kirk, Kawate and Kobayashi, as taught by Cho, to additionally calculate maximum charging voltage limit of the power source and provide charging accordingly in order to induce optimal charging environment (see Cho, [0017, lines 7-8]).
The combination of Shin, Cho, Kirk and Kawate fail to teach:
including revising the set maximum charging voltage limit of the power source with the determined second voltage limit.
Kobayashi further teaches revising a set maximum voltage limit of a power source with a determined second voltage limit [0040, lines 1-9].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining revised maximum voltage limit of a battery and adjusting current of power source, within the charging apparatus of Shin, Cho, Kirk and Kawate, as taught by Kobayashi, to additionally determine maximum charging voltage limit and adjust the charging voltage of power source in order to keep the system charging voltage within a range that does not exceed the maximum allowable charging voltage.

Regarding Claim 10, Shin, Cho and Kirk teaches the method of claim 1.
The combination of Shin and Kirk fail to teach:
setting the determining the maximum charging voltage limit.
Cho further teaches in Figure 6, a method of controlling an electric vehicle charging [0013, lines 1-4] comprising a controller (180) capable of determining a maximum charging current limit of an external power source (not shown in fig 6, [0070, 0071, lines 1-2, 0073]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally determine maximum charging current limit of an external power source, within the charging apparatus of Shin and Kirk, as taught by Cho, to additionally calculate maximum charging voltage limit of the power source and provide charging accordingly in order to induce optimal charging environment (see Cho, [0017, lines 7-8]).
The combination of Shin, Cho and Kirk fail to teach:
wherein setting the determined maximum charging voltage limit at the power source includes periodically changing the set maximum charging voltage limit of the power source based on values of the maximum charging voltage limit received from the electric vehicle.
Kobayashi teaches setting a determined maximum charging voltage limit at a power source includes periodically changing the set maximum current limit of the power source based on values of the maximum charging voltage limit received from the power source [0040, lines 1-9].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining revised maximum voltage limit of the battery and adjusting the current of power source, within the charging apparatus of Shin, Cho and Kirk, as taught by Kobayashi, to additionally set maximum charging voltage limit and adjust the charging voltage of the power source in order to regulate voltage accurately, thus preventing the battery from getting overcharged.

Claims 11 - 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Shin et al. (US # 20180201147), in view of the US Patent Application Publication by Cho (US # 20150028795), in view of the US Patent Application Publication by Gibeau et al. (US # 20140266038), in view of the US Patent by Kawate et al. (US # 5206579) and in view of the US Patent Application Publication by Kirk et al. (US # 20170297880).

Regarding Claim 11, Shin teaches in Figures 1, 4 and 6, a method of charging an electric vehicle (Fig 1, EV 10, Abstract, [0049]), comprising:
charging the electric vehicle using power from an external power source (EVSE 20, Abstract, [0049-0050]);
receiving, at the electric vehicle, data indicative of a system voltage of the power source during the charging (Charging inlet 110 of the vehicle receives a rated voltage,…voltage/current information from the external EVSE 10, 0050, lines 13-17, 0051, lines 1-2]);
determining, at the electric vehicle, a maximum voltage limit of the power source, the maximum voltage limit being the maximum permissible value of the system voltage of the power source during the charging (As the charging inlet 110 receives EVSE information of “a rated voltage” from the connected external EVSE, hence Shin teaches determining a maximum voltage limit being the maximum permissible value, [0050, lines 13-17]);
Shin fails to teach:
determining, a maximum charging voltage limit of the power source, the maximum charging voltage limit being the maximum permissible value of the system voltage of the power source during the charging.
Cho teaches in Figures 1 and 3, a method of controlling an electric vehicle charging (20, [0012]) comprising a controller (26) capable of determining a maximum charging voltage limit of a power source (80), the maximum charging voltage limit being the maximum permissible value of the system voltage during the charging (Fig 3, Step 208, 0038, 0044]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally determine maximum charging voltage limit of the power source within the charging apparatus of Shin, as taught by Cho, in order to regulate charging voltage accurately, thus preventing the battery from getting overcharged which helps improve the battery service life-cycle.
The combination of Shin and Cho fail to teach:
a maximum voltage limit as a value higher than the received system voltage of the power source by a predetermined amount,
Kawate teaches Figure 7, a battery charger comprising a control circuit capable of determining the maximum voltage limit as a value higher than a received system voltage by a predetermined amount (Fig 7, Col 8, lines 49-62).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting maximum voltage limit higher than a threshold voltage within the apparatus of Shin and Cho, as taught by Kawate, in order to provide sufficient amount of power requirements to the battery, thus improving the efficiency of the vehicle power supply system.
The combination of Shin, Cho and Kawate fail to teach:
transmitting the determined maximum charging voltage limit from the electric vehicle to the power source; and
Gibeau teaches transmitting determined maximum charging voltage limit from an electric vehicle to a power source [0044, lines 1-7]; and
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include transmitting determined maximum charging voltage limit to a power source, within the charging apparatus of Shin, Cho and Kawate, as taught by Gibeau, in order to prevent overcharging of the battery.
The combination of Shin, Cho, Kawate and Gibeau fail to teach:
setting the determined maximum charging voltage limit as a limiting voltage of the power source.
Kirk teaches:
setting the maximum charging voltage limit as a limiting voltage of the power source ([0017, lines 4-8], Claim 20, lines 4-5).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include setting maximum voltage limit of the power source, within the charging apparatus of Shin, Cho, Kawate and Gibeau, as taught by Kirk, to additionally set maximum charging voltage limit and adjust the charging voltage of the power source in order to regulate voltage accurately, thus preventing the battery from getting overcharged.

Regarding Claim 12, Shin, Cho, Kawate, Gibeau and Kirk teaches the method of claim 11.
The combination of Shin, Cho, Kawate, Gibeau and Kirk fail to teach:
wherein determining the maximum charging voltage limit.
Cho teaches in Figure 6, a method of controlling an electric vehicle charging  [0013, lines 1-4] comprising a controller (180) capable of determining a maximum charging current limit of an external power source (not shown in fig 6, [0070, 0071, lines 1-2, 0073]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally determine maximum charging current limit of an external power source, within the charging apparatus of Shin, Cho, Kawate, Gibeau and Kirk, as taught by Cho, to additionally calculate maximum charging voltage limit of the power source and provide charging accordingly in order to induce optimal charging environment (see Cho, [0017, lines 7-8]).
The combination of Shin, Cho, Gibeau and Kirk fail to teach:
determining the maximum voltage limit as equal to the received system voltage plus a predetermined value of voltage.
Kawate further teaches determining a maximum charging voltage limit includes determining the maximum charging voltage limit as equal to a received system voltage plus a predetermined value of voltage (Fig 1, Col 8, lines 49-62, Col 9, lines 31-35).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting maximum charging voltage limit higher than a threshold voltage within the apparatus of Shin, Cho, Gibeau and Kirk, as taught by Kawate, in order to desirably charging a battery while preventing a generation of a gas at the time of rapidly charging the battery (see, Kawate, Col 1, lines 55-58).

Regarding Claim 14, Shin, Cho, Gibeau, Kawate and Kirk teaches the method of claim 14.
Shin further teaches a receiving includes periodically receiving data indicative of a current system voltage of a power source during the charging [0043, lines 1-3].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Cho, Kawate, Gibeau and Kirk as applied to claim 12 above, in further view of the US Patent Application Publication by Toivola et al. (US # 20150303713).

Regarding Claim 13, Shin, Cho, Kawate, Gibeau and Kirk teaches the method of claim 12.
The combination of Shin, Cho, Kawate, Gibeau and Kirk fail to teach:
wherein the predetermined value of voltage is between about 2-20 Volts.
Toivola teaches a predetermined value of voltage is between about 2-20 Volts [0050, lines 16-17].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include providing power to accessory device during charging within the apparatus of Shin, Cho, Kawate, Gibeau and Kirk, as taught by Toivola, in order to provide overvoltage protection at the output of power source from voltage exceeding a predefined maximum output voltage (see Toivola, paragraph 0051, lines 2-4).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Cho, Kawate, Gibeau and Kirk as applied to claim 14 above, in further view of the US Patent Application Publication by Kobayashi et al. (US # 20130002200).

Regarding Claim 15, Shin, Cho, Kawate, Gibeau and Kirk teaches the method of claim 14.
The combination of Shin, Kawate, Gibeau and Kirk fail to teach:
determining the maximum charging voltage limit.
Cho teaches in Figure 6, a method of controlling an electric vehicle charging  [0013, lines 1-4] comprising a controller (180) capable of determining a maximum charging current limit of an external power source (not shown in fig 6, [0070, 0071, lines 1-2, 0073]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally determine maximum charging current limit of an external power source, within the charging apparatus of Shin and Kirk, as taught by Cho, to additionally calculate maximum charging voltage limit of the power source and provide charging accordingly in order to induce optimal charging environment (see Cho, [0017, lines 7-8]).
The combination of Shin, Kawate, Gibeau and Kirk fail to teach:
determining a revised value of the maximum voltage limit based on updated system voltage data received from the power source.
Kobayashi teaches determining a maximum voltage limit includes determining a revised value of the maximum voltage limit based on updated system voltage data received from a power source [0040, lines 1-9].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining revised maximum voltage limit of the battery and adjusting the current of power source, within the charging apparatus of Shin, Kawate, Gibeau and Kirk, as taught by Kobayashi, to additionally determine maximum charging voltage and adjust the charging voltage of power source in order to keep the system voltage within a range that does not exceed the maximum allowable voltage.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Shin et al. (US # 20180201147), in view of the US Patent Application Publication by Cho et al. (US # 20140266038), in view of the US Patent Application Publication by Kirk et al. (US # 20170297880) and in view of the US Patent Application Publication by Kobayashi et al. (US # 20130002200).

Regarding Claim 16, Shin teaches in Figures 1, 4 and 6, a method of charging an electric vehicle (Fig 1, EV 10, Abstract, [0049]), comprising:
charging the electric vehicle using power from an external power source (Abstract);
receiving first data, the first data being indicative of a system voltage of the
power source at a first time during the charging (Control Module 120 receives voltage/current information from the external EVSE, 0050, lines 13-17, 0051, lines 1-2]);
determining a maximum voltage limit based on the received first data, the maximum voltage limit being the maximum permissible value of the power source system voltage during the charging (As the charging inlet 110 receives EVSE information of “a rated voltage” from the connected external EVSE, hence Shin teaches determining a maximum voltage limit being the maximum permissible value, [0050, lines 13-17]);
Shin fails to teach:
determining a maximum charging voltage limit of the power source, the maximum charging voltage limit being the maximum permissible value of the system voltage during the charging.
Cho teaches in Figure 6, a method of controlling an electric vehicle charging  [0013, lines 1-4] comprising a controller (180) capable of determining a maximum charging current limit of an external power source (not shown in fig 6, [0071, lines 1-2]), the maximum charging current limit being a maximum permissible value of a system current during charging [0070, 0073].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally determine maximum charging current limit of an external power source, within the charging apparatus of Shin, as taught by Cho, to additionally calculate maximum charging voltage limit of the power source and provide charging accordingly in order to induce optimal charging environment (see Cho, [0017, lines 7-8]).
The combination of Shin and Cho fail to teach:
setting the determined maximum charging voltage limit as a limiting voltage of the power source,
Kirk teaches:
setting a maximum charging voltage limit as a limiting voltage of a power source ([0017, lines 4-8], Claim 20, lines 4-5).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include setting maximum voltage limit of a power source, within the charging apparatus of Shin and Cho, as taught by Kirk, in order to provide the regulated voltage accurately, thus preventing the battery from getting overcharging.
The combination of Shin, Cho and Kirk fail to teach:
receiving second data, the second data being indicative of the power source system voltage at a second time during the charging, the second time being later than the first time;
determining a revised maximum charging voltage limit based on the received second data; and
updating the power source maximum charging voltage limit using the determined revised maximum charging voltage limit.
Kobayashi teaches receiving second data, the second data being indicative of the charging voltage at a second time during the charging, the second time being later than the first time [0038, 0039, lines 9-10]; 
determining a revised maximum charging voltage limit based on the received second data [0040, lines 1-9]; and 
updating the power source maximum charging current limit using the determined revised maximum charging voltage limit [0041].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining revised maximum voltage limit of a battery and adjusting current of a power source, within the charging apparatus of Shin, Cho and Kirk, as taught by Kobayashi, to additionally determine maximum charging voltage and adjust the charging voltage of power source in order to keep the system voltage within a range that does not exceed the maximum allowable voltage.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Cho, Kirk and Kobayashi as applied to claim 16 above, in further view of the US Patent by Kawate et al. (US # 5206579).

Regarding Claim 17, Shin, Cho, Kirk and Kobayashi teaches the method of claim 16.
Shin further teaches:
determining a maximum voltage limit based on the received first data including determining the maximum voltage limit of the power source (As the charging inlet 110 receives EVSE information of “a rated voltage” from the connected external EVSE, hence Shin teaches determining a maximum voltage limit being the maximum permissible value, [0050, lines 13-17]); 
The combination of Shin, Kirk and Kobayashi fail to teach:
determining the maximum charging voltage limit.
Cho teaches in Figure 6, a method of controlling an electric vehicle charging  [0013, lines 1-4] comprising a controller (180) capable of determining a maximum charging current limit of an external power source (not shown in fig 6, [0070, 0071, lines 1-2, 0073]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally determine maximum charging current limit of an external power source, within the charging apparatus of Shin, Kirk and Kobayashi, as taught by Cho, to additionally calculate maximum charging voltage limit of the power source and provide charging accordingly in order to induce optimal charging environment (see Cho, [0017, lines 7-8]).
The combination of Shin, Cho, Kirk and Kobayashi fail to teach:
determining the maximum charging voltage limit as equal to the system voltage of the power source at the first time plus a predetermined value of voltage.
Kawate teaches determining a maximum charging voltage limit as equal to a received system voltage plus a predetermined value of voltage (Fig 1, Col 8, lines 49-62, Col 9, lines 31-35).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting maximum voltage limit higher than a threshold voltage, within the apparatus of Shin, Cho, Kirk and Kobayashi, as taught by Kawate, in order to desirably charging a battery while preventing a generation of a gas at the time of rapidly charging the battery (see, Kawate, Col 1, lines 55-58).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Cho, Kirk, Kobayashi and Kawate as applied to claim 17 above, in further view of the US Patent Application Publication by Toivola et al. (US # 20150303713).

Regarding Claim 18, Shin, Cho, Kirk, Kobayashi and Kawate teaches the method of claim 17.
The combination of Shin, Cho, Kirk, Kobayashi and Kawate fail to teach:
wherein the predetermined value of voltage is between about 2-20 Volts.
Toivola teaches a predetermined value of voltage is between about 2-20 Volts [0050, lines 16-17].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include providing power to accessory device during charging within the apparatus of Shin, Cho, Kirk, Kobayashi and Kawate, as taught by Toivola, in order to provide overvoltage protection at the output of power source from voltage exceeding a predefined maximum output voltage (see Toivola, paragraph 0051, lines 2-4).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Cho, Kirk and Kobayashi as applied to claim 16 above, in further view of the US Patent Application Publication by Miller (US # 20180257495).

Regarding Claim 19, Shin, Cho, Kirk and Kobayashi teaches the method of claim 16.
The combination of Shin, Cho, Kirk and Kobayashi fail to teach:
charging the electric vehicle includes operating an accessory on board the electric vehicle using power from the power source during the charging.
Miller teaches:
charging the electric vehicle includes operating an accessory (“a display or speaker”) on board the electric vehicle using power from the power source during the charging [0033].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include providing power to accessory device during charging in the apparatus of Shin, Cho, Kirk and Kobayashi, as taught by Miller, in order to provide power to additionally devices along with charging vehicle, thus improving the efficiency of the system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Cho, Kirk and Kobayashi as applied to claim 16 above, in further view of the US Patent by McGrath (US # 9260025).

Regarding Claim 20, Shin, Cho, Kirk and Kobayashi teaches the method of claim 16.
The combination of Shin, Cho, Kirk and Kobayashi fail to teach:
wherein the electric vehicle is a bus.
McGrath teaches:
wherein the electric vehicle is a bus (Fig 1, Bus 10, Col 2, lines 36-38).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include charging transit bus in the apparatus of Shin, Cho, Kirk and Kobayashi, as taught by McGrath, in order to additionally charge variety of transmit buses along with vehicles, thus improving the efficiency of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Ichikawa et al. (US # 20120007553) teaches in Figure 1, a method of charging an electric vehicle (Fig 1, Vehicle 10, Abstract, [0048]), comprising: 
electrically connecting the electric vehicle to an external power source (402) for charging [0051, lines 6-7];
receiving data indicative of a system voltage of the power source during the charging [0049, lines 10-13];
The US Patent Application Publication by Meitinger et al. (US # 20170305289) teaches a vehicle charging system comprising: 
wherein before or during the charging operation, the maximum charging voltage that can be provided by the direct current charging device is communicated by the direct current charging device to the motor vehicle, wherein the maximum charging voltage that can be provided is determined depending on whether the charging condition is fulfilled (Claim 18).
The US Patent Application Publication by Kawashima (US # 20130207608) teaches a vehicle charging system comprising: 
In a vehicle charging system of a second aspect of the invention, the charging cable is provided with a display unit, and the control unit calculates maximum charging electrical current and charge completion time based on the information of the charging-allowable power received by the first communication control unit and displays the calculation result on the display unit [Fig 1, 0016].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859